Citation Nr: 1009154	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to October 
3, 2006, (excluding period(s) of temporary total rating(s)).

2.  Entitlement to a rating in excess of 30 percent for total 
left knee replacement from December 1, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to service connection for an acquired 
psychiatric disability.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a bilateral hip 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In pertinent part, that decision denied 
the depressive disorder, tinnitus, and bilateral hip disorder 
claims.  That decision also established service connection 
for the left and right knee disorders, evaluated as 10 
percent disabling.

The record reflects that the Veteran was assigned temporary 
total rating(s) for his left knee disorder from February 12, 
2004, with the 10 percent rating being resumed effective 
April 1, 2004, and another temporary total rating being 
effective from October 1, 2006, with a 30 percent rating 
being assigned effective December 1, 2007.  The record 
confirms he underwent total left knee arthroplasty in October 
2006.  As such, the Board has construed the appellate issues 
to reflect these ratings.

The Board also notes, regarding the knee claims, that the 
United States Court of Appeals for Veterans Claims (Court) 
held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a 
claim of entitlement to a total rating based upon individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  However, the record reflects the 
Veteran has already been granted a TDIU via a September 2007 
rating decision, and has not expressed disagreement with the 
effective date assigned therefor.  Consequently, no further 
discussion of TDIU is warranted in this case.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in August 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
warranted for the Veteran's claims of service connection for 
an acquired psychiatric disability, tinnitus, and a bilateral 
hip disability.  Accordingly, these issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Neither of the Veteran's service-connected knee disorders 
have been manifested by ankylosis, dislocation or removal of 
the semilunar cartilage, impairment of the tibia or fibula, 
and/or recurrent instability or subluxation at any time 
throughout the pendency of this case.

2.  The competent medical evidence has consistently shown 
flexion to zero (0) degrees (i.e., normal) for both knees 
throughout the pendency of this case.

3.  Prior to October 3, 2006, the Veteran's service-connected 
left knee disability was not manifested by flexion limited to 
30 degrees or less, nor has the right knee been shown to have 
such symptomatology at any time during the pendency of this 
case.  

4.  Since December 1, 2007, the Veteran's service-connected 
residuals of total left knee replacement has not been 
manifested by chronic residuals consisting of severely 
painful motion or severe weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to October 
3, 2006, (excluding period(s) of temporary total rating(s)) 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2009).

2.  The criteria for a rating in excess of 30 percent for 
residuals of total left knee replacement since December 1, 
2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2009).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the Veteran's appeal regarding 
his knee disabilities is from the initial rating(s) assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his case has been satisfied 
regarding the left and right knee claims.  The Veteran has 
had many opportunities to present evidence and argument in 
support of his claims, to include at the August 2009 Board 
hearing.  Nothing indicates he has identified the existence 
of any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
regarding these claims case in July 2003, August 2006, and 
August 2007 which included findings as to the symptomatology 
of the service-connected knee disorders which are consistent 
with the treatment records on file and the relevant scheduler 
criteria.  The Veteran has not identified any inaccuracies or 
prejudice in regard to these examination, nor has he 
indicated either knee has increased in severity since the 
last examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Increased ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Veteran has emphasized the pain he experiences from his 
service-connected knee disorders.  However, the issue is 
whether this pain does or will result in functional 
impairment to the extent necessary for ratings in excess of 
those currently in effect.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the Veteran has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  In this case, as detailed above, the Veteran is 
already in receipt of "staged" ratings for his service-
connected left knee disability.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

The Board also reiterates that the Veteran underwent total 
left knee replacement in October 2006.  Diagnostic Code 5055 
provides for assignment of a 100 percent rating for one year 
following the implantation of the prosthesis.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 
4.71a.  

Analysis

Initially, the Board notes that the required manifestations 
for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), and 5262 (tibia and fibula, 
impairment of) are not applicable, as the presence of 
ankylosis, dislocation or removal of the semilunar cartilage, 
or  impairment of the tibia or fibula have not been 
demonstrated in either knee.  Although the July 2003 VA 
examination found that he had genu varum, Diagnostic Code 
5263 (genu recurvatum) does not provide for ratings in excess 
of 10 percent; i.e., it does not provide a basis for the 
benefit sought on appeal.  Similarly, even if Diagnostic Code 
5258 were applicable to the left knee, it does not provide 
for a rating in excess of 20 percent.  Thus, it is not 
applicable to the period after December 1, 2007.

The Board also observes that while the Veteran has complained 
of knee stiffness, a thorough review of the competent medical 
evidence does not indicate that either knee is manifested by 
recurrent instability or subluxation throughout the pendency 
of this case.  Therefore, a separate rating under Diagnostic 
Code 5257 is not warranted for either knee.

The Board further observes that the competent medical 
evidence has consistently shown flexion to zero (0) degrees 
(i.e., normal) for both knees throughout the pendency of this 
case.  For example, the July 2003, August 2006, and August 
2007 VA medical examinations all show extension to zero 
degrees for both knees.  As such, the Veteran is not entitled 
to even a compensable rating under Diagnostic Code 5261.  
Therefore, this Code clearly does not provide a basis for a 
rating(s) in excess of those currently in effect.

For the period prior to October 3, 2006, the Board finds that 
the Veteran's service-connected left knee disorder was not 
manifested by flexion limited to 30 degrees or less, nor has 
the right knee been shown to have such symptomatology at any 
time during the pendency of this case.  The July 2003 VA 
medical examination showed both knees had flexion to 130 
degrees.  The August 2006 VA examination showed the right 
knee had flexion to 90 degrees, with pain present between 30 
and 90 degrees.  The left knee had flexion to 80 degrees, 
with pain present between 40 to 80 degrees.  On the more 
recent August 2007 VA medical examination, the left knee had 
flexion to 135 degrees, and the right knee to 105 degrees.  
Following repetitive movements, the left knee had flexion to 
130 degrees, and the right knee to 85 degrees.  As such, 
neither knee is entitled to a rating in excess of 10 percent 
pursuant to Diagnostic Code 5260.

For these reasons, the Board concludes that the Veteran is 
not entitled to a rating in excess of 10 percent for his 
right knee disorder at any time during the pendency of this 
case, nor is the left knee for the period prior to October 3, 
2006.

In regard to the period since December 1, 2007, the Board 
finds Veteran's service-connected residuals of total left 
knee replacement have not been manifested by chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  Although the Veteran 
clearly experiences pain and resulting functional impairment, 
it is not to the extent necessary to warrant a 60 percent 
rating under Diagnostic Code 5055.  For example, the August 
2007 VA examination shows that even with his pain, he has 
normal extension of the left knee.  Although he does have 
limited flexion, the Board has already concluded that it is 
not to the extent necessary for even a rating in excess of 10 
percent under Diagnostic Code 5260.  Moreover, there is no 
indication of recurrent subluxation or instability.  
Consequently, the Veteran is not entitled to a rating in 
excess of 30 percent under Diagnostic Code 5055.  The Board 
has already determined that Diagnostic Codes 5256, 5261 or 
5262 are not applicable to this claim. 

Extraschedular evaluation

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board concurs with the RO's determination that an 
extraschedular rating is not warranted in this case.  
Although the Veteran has undergone surgery on the left knee 
on at least 2 occasions during the course of this appeal, to 
include a total knee arthroplasty, the Board finds that these 
procedure have been adequately reflected by the temporary 
total evaluations assigned to that knee.  The record does not 
indicate hospitalizations for the service-connected right 
knee.  Moreover, the record does not reflect that 
manifestations of the Veteran's service-connected knee 
disabilities result in a marked functional impairment in any 
way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service- connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Further, as detailed above, the symptomatology of the 
Veteran's service-connected knee disabilities is primarily 
pain and limitation of flexion, which is addressed by the 
current schedular criteria.  In addition, there is no 
evidence in the record of any other reason why an 
extraschedular rating should be assigned.  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  The Board reiterates that, insofar as all of the 
Veteran's service-connected disabilities render him 
unemployable, he is already in receipt of a TDIU.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to October 
3, 2006, (excluding period(s) of temporary total rating(s)), 
is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of total left knee replacement from December 1, 2007 is 
denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  

In the instant case, the Board acknowledges that the 
Veteran's service treatment records do not appear to contain 
competent medical findings of tinnitus, an acquired 
psychiatric disorder, or disabilities of the hips.  For 
example, there was no indication of such disabilities on 
service examinations conducted in September 1974, March 1976, 
May 1977, September 1982, and May 1983.  The Veteran also did 
not indicate such disabilities on concurrent Reports of 
Medical History, although he did indicate hearing loss on the 
September 1982 Report.

Despite the foregoing, the Board finds that further 
development is required with respect to the Veteran's claims.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Initially, the Board notes that the Veteran has contended, to 
include at his August 2009 hearing, that his tinnitus is due 
to in-service noise exposure particularly when he had duty 
aboard a submarine.  He has also contended that the condition 
has been present since service.  As tinnitus is a type of 
condition subject to lay observation, the Board is of the 
opinion that an examination should be accorded to the Veteran 
to address the nature and etiology of this disability.

In regard to the claimed acquired psychiatric disability, the 
Board observes that a July 2005 private medical opinion 
stated that the Veteran had symptoms of a bipolar disorder, 
depressed, and that it was very probable that he began 
showing signs of the same symptoms as early as 1978 or 1979, 
which would have been during his active service.  Thus, there 
is competent medical evidence of record supporting the 
Veteran's claim.  However, it does not appear that the 
clinician who promulgated this opinion reviewed the Veteran's 
medical records, but based it upon the Veteran's reported 
history.  As such, it is not clear that this opinion is based 
upon an accurate understanding of the Veteran's medical 
history.  The Board finds that such an opinion is required in 
this case.  Although the Veteran was accorded a VA mental 
disorders examination in August 2003 which diagnosed 
depressive disorder, no opinion was promulgated as to the 
etiology thereof.  Therefore, the Board concludes that a 
remand is also required for an examination in this case.

Finally, the Board notes the Veteran has contended that his 
bilateral hip disorders are secondary to his service-
connected knee disorders.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  However, while the August 2007 VA 
examination diagnosed arthralgia of both hips, no opinion was 
promulgated to address the issue of secondary service 
connection.  Therefore, an examination is also required with 
respect to this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his claimed tinnitus, depressive 
disorder, and bilateral hip disorders 
since February 2009.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  The Veteran should be afforded an 
examination to address the etiology of 
the claimed tinnitus.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Upon examining the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that tinnitus had its 
clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service?

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

3.  The Veteran should be afforded an 
examination to address the etiology of 
the claimed acquired psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  The examiner should 
respond to the following:

a)  Please identify all psychiatric 
disabilities.

b)  For each psychiatric disability 
identified, is it at least as likely as 
not (a 50% or higher degree of 
probability) that it had its clinical 
onset during the Veteran's period of 
service, or is otherwise related to such 
period of service?

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

4.  The Veteran should be afforded an 
examination to address the etiology of 
the claimed bilateral hip disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  For any right or 
left hip disability found, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or higher degree of probability) 
proximately due to the Veteran's service-
connected left or right knee disabilities 
and/or whether a right or left hip 
disability is at least as likely as not 
(a 50 percent or higher degree of 
probability) aggravated by the Veteran's 
service-connected left or right knee 
disabilities.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate entitlement to service 
connection for tinnitus, acquired 
psychiatric disability, and bilateral hip 
disability, to include adjudication 
pursuant to § 3.310.  If any benefit 
sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


